ENVIRONMENTAL INDEMNITY

Cover Sheet

      Date:  
September 16, 2010
Borrower:  
G&E HC REIT II Pocatello MOB, LLC, a Delaware limited liability company
Borrower’s Notice Address:    
1551 N. Tustin Avenue, Suite 300
Santa Ana, CA 92705
Attn: Andrea R. Biller and Mathieu Streiff
Indemnitor:  
Grubb & Ellis Healthcare REIT II, Inc.
Indemnitor’s Notice Address:    
1551 N. Tustin Avenue, Suite 300
Santa Ana, CA 92705
Attn: Andrea R. Biller and Mathieu Streiff
Lender:  
Sun Life Assurance Company of Canada, a Canadian corporation, together with
other holders from time to time of the
Note (as herein defined).
Lender’s Notice Address:    
c/o Sun Life Assurance Company of Canada
One Sun Life Executive Park
Wellesley Hills, Massachusetts 02481
Attention: Mortgage Investments Group
State:  
Idaho
Note:  
a Promissory Note from Borrower to Lender of even date herewith in the principal
amount of $8,000,000.00, and all
replacements, substitutions, modifications, renewals and extensions thereof.
Property:  
a leasehold interest in the land, improvements and personal property located at
777 Hospital Way, Building A,
Pocatello, Idaho, and being more particularly described in the Mortgage as
Parcel 1.
Mortgage:  
a certain Leasehold Deed of Trust, Security Agreement and Fixture Filing from
Borrower to Lender encumbering the
Property, of even date herewith, and all modifications or amendments thereto or
extensions thereof.

Table of Contents



1.   DEFINITION OF TERMS



2.   INDEMNITY



3.   REPRESENTATIONS AND WARRANTIES

      3.1
3.2
3.3
3.4  
Compliance with Laws
Contamination
Legal Actions
Use and Condition of the Property



4.   COVENANTS

      4.1
4.2
4.3
4.4  
Notice
Use
Clean-Up
Liens



5.   GENERAL

      5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8
5.9  
Survival
Remedies Cumulative
Joint and Several Liability
Notices
Governing Law
Successors and Assigns
Construction
Severability
Time of the Essence

6. JOINDER BY BORROWER



1.   DEFlNlTlON OF TERMS. As used herein, the terms defined on the cover sheet
hereof shall have the meanings given on such sheet, and the following terms
shall have the following meanings:



  1.1   Clean Up: removal and/or remediation of Contamination in accordance with
Laws and good commercial practice.



  1.2   Contamination: the presence of, use, generation, manufacture, storage,
treatment, disposal, discharge or release on, from or to the Property of
Hazardous Substances in violation of any Law.



  1.3   Environmental Actions or Claims: any claim, action or proceeding brought
by a governmental authority in connection with Contamination or any claim or
action brought by a third party relating to Contamination.



  1.4   Hazardous Substances: all substances and compounds prohibited or
regulated under any Law; materials containing asbestos or urea formaldehyde;
gasoline and other petroleum products; flammable explosives; radon and other
natural gases; radioactive materials; toxic mold; and polychlorinated biphenyls
and similar solvents.



  1.5   Laws: any and all Federal, regional, state or local laws, ordinances,
rules, regulations, statutes, decisions, orders, judgments, directives or
decrees of any governmental or regulatory authority, court or arbitrator whether
now in force or as amended or enacted in the future, relating to health or the
environment, including, without limitation, the Water Pollution Control Act, the
Toxic Substances Control Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 as amended by the Superfund Amendment
and Reauthorization Act of 1986, the Resource Conservation and Recovery Act of
1976, the Hazardous Materials Transportation Control Act, the Federal Clean Air
Act, the Federal Insecticide, Fungicide and Rodenticide Act, the Federal Safe
Drinking Water Act, the following State Laws:

(1) Idaho Code, Title 39 (Health and Safety), including without limitation:

(a) Chapter 36 (Water Quality), Idaho Code §§ 39-3601—39-3639;

(b) Chapter 44 (Hazardous Waste Management Act), Idaho Code §§ 39-4401—39-4432;

(c) Chapter 71 (Idaho Hazardous Substance Response Act), Idaho Code §§
39-7101—39-7115;

(d) Chapter 62 (PCB Waste Disposal Act), Idaho Code §§39-6201—39-6216;

(e) Chapter 74 (Idaho Solid Waste Facilities Act), Idaho Code §§
39-7401—39-7420;

(f) Chapter 30 (Radiation and Nuclear Material), Idaho Code §§ 39-3001—39-3029;



  (2)   All administrative rules promulgated by the Idaho Department of
Environmental Quality;

and all regulations thereunder.



2.   INDEMNITY. Indemnitor acknowledges that because of Indemnitor’s
relationship to Borrower, Indemnitor will substantially benefit from the making
of the loan from Lender to Borrower evidenced by the Note. For this and other
valuable consideration, Borrower and Indemnitor hereby agree to indemnify,
defend with counsel approved by Lender and hold harmless Lender, its agents,
employees and contractors from and against, and, upon demand, reimburse Lender
for, all claims, demands, liabilities, losses, damages, judgments, penalties,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements, which may be imposed upon, asserted against or incurred or
paid by Lender by reason of, on account of or in connection with (a) any
Contamination, (b) any Clean-Up, (c) any Environmental Actions or Claims,
(d) the imposition or recording of a lien against the Property due to any
Contamination; (e) any breach by Indemnitor of the covenants contained herein,
or (f) any representation or warranty made by Indemnitor herein which proves to
be untrue, misleading or is not fulfilled, in any material way.

The foregoing indemnification shall apply in all instances, unless the claim was
directly caused by the gross negligence or intentional misconduct of Lender.

Notwithstanding anything set forth herein to the contrary, Indemnitor’s and
Borrower’s obligations under this Section 2 shall be limited to such obligations
directly or indirectly arising out of or resulting from any Hazardous Substances
that were present or released in, on or around any part of the Property at any
time before or while the Borrower held title to or was in possession or control
of the Property regardless of when discovered.



3.   REPRESENTATIONS AND WARRANTIES. Except as disclosed in that certain Phase I
Environmental Site Assessment Report, prepared by Partner Engineering and
Science, Inc., dated May 24, 2010, Borrower and Indemnitor represent and warrant
that, to the best of their knowledge, after due investigation and inquiry, the
following are true, correct and complete:



  3.1   Compliance with Laws. The Property and each tenant’s use of the Property
are in compliance with all Laws.



  3.2   Contamination. No Contamination has occurred.



  3.3   Legal Actions. There are no Environmental Actions or Claims pending or
threatened against Borrower, the Property, Indemnitor, or any tenant on the
Property.



  3.4   Use and Condition of the Property. None of the tenants or occupants nor
any prior tenants or occupants on the Property use or operate or have used or
operated the Property in a manner which resulted or will result in
Contamination. The buildings and other improvements on the Property do not
contain any urea formaldehyde or asbestos.



4.   COVENANTS.



  4.1   Notice. Borrower and Indemnitor shall notify Lender immediately, in
writing, of any existing, pending or threatened Contamination or Environmental
Actions or Claims.



  4.2   Use. Indemnitor shall cause Borrower not to use or permit the use or
occupancy of the Property in a manner which will result in Contamination and
Indemnitor shall cause Borrower to take all steps reasonably necessary under the
circumstances including, without limitation, periodic inspections and
assessments of the Property, to determine whether Contamination has occurred.
Borrower shall not use or permit the use or occupancy of the Property in a
manner which will result in Contamination and Borrower shall take all steps
reasonably necessary under the circumstances including, without limitation,
periodic inspections and assessments of the Property, to determine whether
Contamination has occurred. Notwithstanding the foregoing, Borrower and
Indemnitor may use and permit the use of substances customarily used in and
about medical office buildings (including common cleaning supplies and other
substances and materials used in connection with medical practices); provided,
however, that (i) all such substances are used in full compliance with all Laws
and high standards in medical practices, (ii) no such substances are released or
disposed of on the Property in violation of any Laws, and (iii) all indemnities
of Indemnitor contained herein extend to such substances and the use thereof,
notwithstanding that the use of such substances may be permitted hereby.



  4.3   Clean-Up. Subject to obtaining Lender’s consent if required under the
Mortgage, Indemnitor shall cause Borrower to initiate Clean-Up of any
Contamination within 30 days after discovery or after written notice to Borrower
from any person or, if the Contamination poses an imminent hazard to the
Property, the public or the environment, within 3 days after discovery or after
reasonable notice of any kind from any person and Indemnitor shall cause
Borrower to diligently pursue such Clean-Up to completion. Subject to obtaining
Lender’s consent if required under the Mortgage, Borrower shall initiate
Clean-Up of any Contamination within 30 days after discovery or after written
notice to Borrower from any person or, if the Contamination poses an imminent
hazard to the Property, the public or the environment, within 3 days after
discovery or after reasonable notice of any kind from any person and Borrower
shall diligently pursue such Clean-Up to completion.



  4.4   Liens. Indemnitor shall cause Borrower to discharge promptly any lien
filed or recorded against the Property relating to any Contamination. Borrower
shall discharge promptly any lien filed or recorded against the Property
relating to any Contamination.



5.   GENERAL.



  5.1   Survival. The indemnities and covenants contained herein shall survive
the discharge of the Mortgage, whether through full payment of the Note,
foreclosure, deed in lieu of foreclosure or otherwise.



  5.2   Remedies Cumulative. Lender’s rights and remedies against Borrower and
Indemnitor hereunder shall be in addition to and not in lieu of all other rights
and remedies of Lender at law or in equity.



  5.3   Joint and Several Liability. If there is more than one Indemnitor or if
Indemnitor or Borrower is composed of more than one party, the obligations,
representations, covenants and agreements contained herein are and shall be
joint and several as to each such party.



  5.4   Notices. Any notice, request, demand or other communication required or
permitted under this Indemnity (unless otherwise expressly provided herein)
shall be given in writing by delivering the same in person to the intended
addressee, by overnight courier service with guaranteed next day delivery or by
certified United States Mail postage prepaid sent to the intended addressee at
the applicable Notice Address or to such different address as Borrower,
Indemnitor or Lender shall have designated by written notice to the other sent
in accordance herewith. Such notices shall be deemed given when received or, if
earlier, in the case of delivery by courier service with guaranteed next day
delivery, the next day or the day designated for delivery, or in the case of
delivery by certified United States Mail, 2 days after deposit therein. No
notice to or demand on Indemnitor in any case shall itself entitle Indemnitor to
any other or further notice or demand in similar or other circumstances.



  5.5   Governing Law. This Agreement shall be construed according to and
governed by the laws of the State.



  5.6   Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon Indemnitor and Indemnitor’s successors, assigns and legal
representatives.



  5.7   Construction. Whenever the word Indemnitor is used in this Agreement in
the singular, it shall be held and construed to include all Indemnitors.



  5.8   Severability. A determination that any provision of this Indemnity is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Indemnity to any person or circumstances is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances.



  5.9   Time of the Essence. Time is of the essence of each and every
performance obligation of Indemnitor under this Agreement.



6.   JOINDER BY BORROWER. Borrower hereby joins in this Environmental Indemnity
for the purpose of agreeing to be bound jointly and severally with Indemnitor
under the indemnification provisions of Paragraph 2 and the representations and
warranties under Paragraph 3.

[Signatures of Parties Appear on the Following Page]

1

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

BORROWER:

G&E HC REIT II POCATELLO MOB, LLC, a
Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Title: Authorized Signatory


INDEMNITOR:

Grubb & Ellis Healthcare REIT II, Inc., a


Maryland corporation

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


2